927 F.2d 1258
288 U.S.App.D.C. 403
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.WISCONSIN'S ENVIRONMENTAL DECADE, INC., Petitioner,v.SECURITIES AND EXCHANGE COMMISSION, Respondent.
No. 90-1385.
United States Court of Appeals, District of Columbia Circuit.
Feb. 5, 1991.

REMANDED.
Before D.H. GINSBURG, SENTELLE and HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of respondent's motions for leave to file dispositive motion out of time and for remand, and petitioner's request that the court retain jurisdiction over this case and request for attorneys' fees and cost, it is


2
ORDERED that respondent's motion for leave to file be granted.  The Clerk is directed to file the lodged motion.  It is


3
FURTHER ORDERED that the motion for remand be granted.  It is


4
FURTHER ORDERED that petitioner's request that the court retain jurisdiction over this case, while remanding the record to the Commission, be denied inasmuch as remand of this case may obviate the need for judicial review.  It is


5
FURTHER ORDERED that petitioner's request for costs and attorneys' fees be denied.  Recovery of costs against the SEC is prohibited by statute.  See 15 U.S.C. Sec. 79y ("no costs shall be assessed for or against the Commission in any court").  The Government's behavior does not constitute unreasonable and vexatious conduct.  See U.S.C. Sec. 1927.  D.C.Cir.Rule 23, which governs sanctions for failure to comply with court rules, is also inapplicable as the SEC sought leave of court pursuant to D.C.Cir.Rule 7 to file an untimely motion for good cause.  See D.C.Cir.Rule 7(i)(1).


6
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.